Citation Nr: 0606977	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a right eye disability 
with cataract extraction, bilateral uveitis and anterior 
iritis, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied a claim for increased rating above 
30 percent disabling for chronic bilateral uveitis and post-
extracapsular extraction with lens implant in the right eye. 


FINDING OF FACT

The veteran's eye disability is manifested by chronic active 
bilateral uveitis with active pathology; visual acuity is 
20/200 in the right eye and 20/25 in the left eye. 


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for status 
post extracapsular cataract extraction with lens implant in 
the right eye, with bilateral uveitis and anterior iritis, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.84a (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pellegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2002, July 
2002, and June 2003;  a rating decision in July 2002; a 
statement of the case in July 2003; and a supplemental 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  However, the veteran 
has not informed VA of any additional, unobtained, relevant 
evidence.  VA has provided several examinations.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran's right eye disability has been rated 30 percent 
disabling since April 1991.  He now seeks an increased rating 
because he experiences more frequent episodes of active 
uveitis pathology causing an inability to work, read, and 
drive, as well as increased pain and light sensitivity.  He 
also receives special monthly compensation for loss of use of 
his right eye.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran's eye conditions include 
complications from a lens implant, loss of use of the right 
eye, central visual acuity impairment, visual field 
impairment, and active pathology of uveitis.  

The veteran has a history of bilateral uveitis and anterior 
iritis that began in service.  He had a post-extracapsular 
cataract extraction with a lens implant in his right eye.  
Complications arose from this procedure, and his right eye 
vision is poor.  The veteran was granted service connection 
for bilateral iritis and anterior uveitis in October 1981.  
In February 1991, he underwent extracapsular cataract 
extraction with intraocular lens implant in the right eye.  
Based on this condition, the RO granted service connection 
for right eye cataract removal and a rating of 30 percent 
disabling in April 1991.  

Chronic uveitis and iritis are rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an extra 
10 percent during continuance of active pathology.  The 
minimum rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Codes 6000, 6003.

Central visual acuity impairment is rated using the Snellen 
index measurement for each eye.  A separate diagnostic code 
is assigned to each measurement and the rating is determined 
by tabular combination of the results.  38 C.F.R. § 4.83a, 
Table V.  Additionally, a rating may be assigned for 
impairment of field of vision.  38 C.F.R. § 4.83a, Diagnostic 
Code 6080. 

Special monthly compensation is assigned for loss of use of 
the one eye.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 
3.350(a), 4.79 (2005).  The veteran receives this special 
monthly compensation. 

The record contains treatment records from private physicians 
and a hospital admissions history from December 2000 to April 
2002, showing the veteran's ongoing treatment for periodic 
active pathology of uveitis.  In letters in February and July 
2002, a private physician stated that he had been treating 
the veteran since September 2000 for chronic uveitis, worse 
in the right eye.  He measured the best corrected vision in 
the right eye as 20/400 and in the left eye as 20/25.  He 
also noted that he prescribed several topical medications.  
The veteran was found to have 20/400 vision in the right eye 
prior to January 2003 although some readings found 20/200 
vision.  More recently, the private reports dated after 
January 2003 show readings of 20/200 for right eye visual 
acuity.

On VA examination in March 2002, the diagnosis was chronic 
uveitis and partial implant dislocation with significant 
fibrous tissue in the posterior capsule.  Visual acuity in 
the right eye was 20/200 with apparent legal blindness; in 
the left eye visual acuity was 20/20.   

At a November 2003 RO hearing, the veteran testified about a 
long history of painful "flare-ups" that include symptoms 
of blurred vision, light sensitivity, watering, and visions 
of "floaters" and "colored pinwheels" that interfered with 
driving and reading printed material.  He stated that he 
routinely used several medications, increasing the dose 
during an episode to gain relief.  The medications were 
effective.   However, during an episode, he rested indoors 
with cold compresses on his eyes.  Severe episodes occurred 
once or twice a month and lasted one to three days.  Dull 
pain and light sensitivity were continuous.  The veteran's 
descriptions of his symptoms are deemed to be competent 
evidence.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  

In January 2004, a VA examiner again confirmed the diagnosis 
of chronic bilateral uveitis and anterior iritis with 
secondary elevated intraocular pressure.  The examiner noted 
epiretinal membrane formation (secondary to uveitis) that he 
determined was the primary cause of decreased vision in the 
right eye.  He ordered the continued use of all medications 
and regular follow-up appointments.  The examiner did not 
discount any reported symptoms nor attribute them to any 
other disease or condition.  The examination showed the 
veteran's best corrected distant vision was 20/200 in the 
right eye and 20/25 in the left eye.  The next worse 
categories of 15/200 for the right eye and 20/50 for the left 
eye are used to determine the rating for central visual 
acuity impairment.  38 C.F.R. § 4.84a, Table V, DC 6070 
(2005).

Applying Table V to the most recent best corrected vision 
measurements for each eye, the Board concludes that the 
rating for visual acuity impairment is 20 percent.  The Board 
also concludes that the disease causes pain, frequent rest, 
renders the veteran incapacitated once or twice per month for 
two to three days, and is in a continuing period of active 
pathology.  The Rating Schedule provides that for uveitis or 
iritis, the 20 percent rating for impaired visual acuity 
should be combined with an additional 10 percent rating 
during continuance of active pathology.  38 C.F.R. § 4.84a 
(2005).  The Board finds that a rating higher than 30 percent 
is not warranted because Table V provides that the visual 
acuity impairment of the left eye warrants a 20 percent 
rating, to be combined with a 10 percent rating for active 
uveitis.  Other than during flare-ups, the veteran is able to 
read and drive.  

The Board has also applied the criteria for loss of visual 
field, using the results from the January 2004 VA examination 
with visual field testing.  Applying those results pursuant 
to Diagnostic Code 6080 does not yield a rating greater than 
20 percent, the rating warranted for loss of visual acuity, 
and would not result in any change in the visual acuity 
rating.  That 20 percent, combine with 10 percent for active 
uveitis, would still not yield a rating higher than 30 
percent.  38 C.F.R. § 4.76, 4.76a, Diagnostic Code 6080.

The veteran has suggested that a higher evaluation is 
warranted because of employment-related functional loss due 
to pain, weakness, fatigability, or incoordination by analogy 
to joint movement under 38 C.F.R. §§ 4.40, 4.45 (2005), but 
these regulations pertain to evaluations of the 
musculoskeletal system.  Moreover, the criteria for uveitis 
include a component for pain, rest-requirements, and episodic 
incapacity.  38 C.F.R. § 4.84a, DC 6000.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating greater 
than 30 for status post extracapsular cataract extraction 
with lens implant in the right eye, with bilateral uveitis 
and anterior iritis.  The claim for increase is therefore 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a 
(2005).


ORDER

A rating of 30 percent for status post extracapsular cataract 
extraction with lens implant in the right eye, with bilateral 
uveitis and anterior iritis is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


